EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Bruzzone on 1/21/2021.

The application has been amended as follows: 
IN THE CLAIMS:

Claim 2 is cancelled.
Claims 1 and 11 have been amended as follows:

1. (Currently Amended) A communications network comprising:
a main primary network node, including a main Optical Line Terminal (OLT), connected to a plurality of secondary network nodes, each including an optical Ethernet port and an Optical Network Unit/Terminal (ONU/ONT), via a plurality of point to point optical fiber connections, wherein the main primary network node is connected to the optical Ethernet port in each secondary network node via the plurality of point to point optical fiber connections; and 
, wherein the standby primary network node is connected to the ONU/ONT in each secondary network node via a passive optical network (PON).  

2. (Cancelled) 

3. (Currently Amended) A communications network according to Claim [[2]] 1, wherein the PON comprises a primary optical splitter co-located with a PON optical line terminal (OLT).  

4. (Currently Amended) A communications network according to Claim [[2]] 1, wherein the PON comprises a primary optical splitter co-located with one of the plurality of secondary network nodes.  

6. (Currently Amended) A communications network according to Claim [[2]] 1, wherein the PON further comprises one or more secondary optical splitters.   

11. (Currently Amended) A method of operating a communications network, the method comprising:
in a normal operating mode, transmitting data from a main primary network node, including a main Optical Line Terminal (OLT), to a an optical Ethernet port and an Optical Network Unit/Terminal (ONU/ONT), via a plurality of point to point optical fiber connections, wherein the main primary network node is connected to the optical Ethernet port in each secondary network node via the plurality of point to point optical fiber connections; and 
if a fault condition is detected, switching to a back-up operating mode in which data is transmitted from a standby primary network node, including a standby OLT, to , wherein the standby primary network node is connected to the ONU/ONT in each secondary network node via a passive optical network (PON).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        January 22, 2021